722 N.W.2d 797 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Richard Perry BRYANT, Defendant-Appellant.
Docket No. 127249. COA No. 247039.
Supreme Court of Michigan.
October 31, 2006.
By order of June 17, 2005, the application for leave to appeal the August 24, 2004 judgment of the Court of Appeals was held in abeyance pending the decisions in People v. Mileski (Docket No. 127457) and People v. Walker (Docket No. 128515). By order of September 15, 2006, this Court vacated our June 17, 2005 orders granting leave to appeal, and remanded Mileski and Walker to the Court of Appeals for reconsideration in light of Davis v. Washington, ___ U.S. ___, 126 S.Ct. 2266, 165 L.Ed.2d 224 (2006). On order of the Court, the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for reconsideration in light of Davis.
We do not retain jurisdiction.